IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-07-00292-CR

ROBERT MICHAEL STORY,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                           From the 18th District Court
                             Johnson County, Texas
                              Trial Court No. F40659


                          MEMORANDUM OPINION

      Robert Story, pro se, appeals from his plea-bargained conviction of aggravated

robbery. The Clerk of this Court warned Story that because the trial court noted on the

certification of defendant’s right of appeal that he had no right of appeal, the Court may

dismiss the appeal unless, within 21 days, a response was filed showing grounds for

continuing the appeal. See TEX. R. APP. P. 25.2(d); Chavez v. State, 183 S.W.3d 675, 680

(Tex. Crim. App. 2006). Story asserts in his response that he pled guilty because of
ineffective assistance of counsel and that he was not admonished on the full range of

punishment.

        The Clerk further warned Story that the Court may dismiss his appeal because

his notice of appeal was not timely filed. The date of the judgment of conviction is May

7, 2007.     Story’s notice of appeal was filed on September 17, 2007 and was thus

untimely. See TEX. R. APP. P. 26.2(a)(1) (providing that notice of appeal must be filed

within 30 days after date sentence imposed or 30 days after entry of appealable order).

Story’s response does not address his untimely notice of appeal. Because the notice of

appeal is untimely, we lack jurisdiction over Story’s appeal and dismiss it for lack of

jurisdiction.


                                               PER CURIAM


Before Chief Justice Gray,
       Justice Vance, and
       Justice Reyna
Appeal dismissed
Opinion delivered and filed October 17, 2007
Do not publish
[CR25]




Story v. State                                                                    Page 2